Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL OFFICE ACTION in response to the election requirement dated 12/4/2020.

Applicant’s election without traverse of Group-I (and notes claims 1-10 read on the elected invention) in the reply filed on 2/4/2021 is acknowledged.
[It should be noted that the Examiner required an election of both a species election and between two inventions.  Since the applicant elected Group I along with claims 1-10, the Examiner will consider the election of Group III drawn to a manual clip release system]

	The status of the claims is as follows:
		Claims 11-20 have been withdrawn from consideration; and
		Claims 1-10 are herein addressed in detail below.

The applicant’s information disclosure statement dated 5/22/2019 has been considered and a copy has been placed in the file.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballor et al. (4,848,032) in view of Chao et al. (8,491,246 B2).
Ballor et al. (4,848,032) discloses a clip release system for a vehicle door in combination with a vehicle glass window.
Ballor et al. (4,848,032) fails to specifically disclose a clip release system having a securing means rotatable about a fastener element with outwardly extending projections cooperating with a socket member and biasing member.
Chao et al. (8,491,246 B2) disclose a bolt having a head (22) with a socket, a shaft (24) having outwardly extending projections (26) which engages a locking member (10) having two surfaces, and a biasing member (i.e., spring 30) such that upon insertion of the bolt within a surface to be attached (see specification) the bolt (20) is inserted within the locking member and rotated such that the projections (26) engage the surface of the locking member to prevent the bolt (20) from being disengaged with the spring biasing the bolt towards a compression state and when the bolt is revered in a rotational direction, the bolt is disengaged from a securing position and is released via the force of the spring (see figures 1-4).
It would have been obvious before the effective filing date of the claimed invention to provide Ballor et al. (4,848,032)  with a quick release fastening system as taught by Chao et al. (8,491,246 B2) since the quick release fastening system allows the window elements to be quickly fastened together and quickly released from one another in a timely manner.  Furthermore, the window assembly of Ballor et al. (4,848,032)  would operate equally as well when utilizing the fastener assembly as taught by Chao et al. (8,491,246 B2).

Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/JERRY E REDMAN/Primary Examiner, Art Unit 3634